Title: From Thomas Jefferson to John Lenthall, 16 October 1806
From: Jefferson, Thomas
To: Lenthall, John


                        
                            Sir
                            
                            Washington Oct. 16. 06.
                        
                        I spoke with mr Gallatin yesterday on the subject of his fire proof offices. I found him desirous of having
                            one room on the level of the upper floor of the Treasury office. this will so derange the established plan of the
                            buildings that I propose to have a further consultation with him to see whether some measure for accomodating him may not
                            be adopted without destroying the plan of the whole structure. in the mean time the workmen may proceed safely in erecting
                            the ground story. the appropriation for that building is 9000. D. to which mr Gallatin can add 1500. D. from another fund.
                            I hope this will enable you to take off the present roof & cover the whole with sheet iron in gutturs. I salute you with
                            my best wishes.
                        
                            Th: Jefferson
                            
                        
                    